Citation Nr: 1110445	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for low back condition, to include as secondary to residuals of left ankle sprain and chip fracture.

3.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for residuals of left ankle sprain and chip fracture, and if so, whether service connection is warranted for this disorder.

4.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for cervical strain and muscle spasm, and if so, whether service connection is warranted for this disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The Veteran testified before the undersigned Acting Veterans Law Judge in November 2010; a transcript of that hearing is associated with the claims folder.

The Board notes that the Veteran testified at his Board hearing that he broke his right ankle in 1974 or 1975 because he did not want to land on his weak left ankle that is currently before the Board for entitlement to service connection.  In addition, there is an October 2010 private medical opinion from Dr. R. F., which suggests that the Veteran's current right ankle pain could be from compensation due to his left ankle pain.  Since the Veteran's claim for a right ankle disability was denied in November 2006 and is not currently before the Board on appeal, the Board refers, for further development, the issue to clarify whether the Veteran is attempting to reopen the right ankle claim on the basis of new and material evidence.

The issues of entitlement to service connection for low back condition, residuals of left ankle sprain and chip fracture, and residuals of cervical strain and muscle spasm are  addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and the competent and credible evidence fails to demonstrate that he was exposed to an herbicide (Agent Orange) during his active military service.

2.  The competent evidence fails to demonstrate that the Veteran's diabetes mellitus, type II, is related to his active duty service or herbicide exposure, specifically Agent Orange.

3.  An RO rating decision dated in November 2006 denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for cervical strain and muscle spasm and entitlement to service connection for left ankle sprain and chip fracture; he did not perfect an appeal as to this decision.

2.  Evidence associated with the claims file since the November 2006 decision is new, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises the reasonable possibility of substantiating the previously disallowed claim.


CONCLUSIONS OF LAW

4.  Diabetes mellitus, type II, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to in- service exposure to herbicides.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2010).

2.  The November 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence has been submitted, and the claim of entitlement to service connection for residuals of left ankle sprain and chip fracture is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence has been submitted, and the claim of entitlement to service connection for cervical spine strain and muscle spasm is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

In this case, with respect to the issues of reopening the Veteran's left ankle sprain and cervical strain claims, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.  The remaining issues are being remanded except for the Veteran's claim for diabetes mellitus, to include as due to herbicide (Agent Orange) exposure and the issues of whether new and material evidence has been presented regarding the residuals of left ankle sprain and cervical sprain and muscle spasm which warrants reopening those claims.  Review of the claims file reflects that letters in February 2008 and March 2008 fulfilled VA's notice requirements under 38 U.S.C.A. § 5103(a) with regard to his claims of service connection for diabetes mellitus and his request to reopen his claims for residuals of left ankle sprain and cervical strain and muscle spasm.  See also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, this notice was provided to the Veteran prior to the initial adjudication of the claim in May 2008.  Thus, the VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Turning to VA's duty to assist, the Board finds that, with the exception of issues relevant to the claims being remanded, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and obtaining a VA examination and/or opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records are associated with the claims file, as well as relevant VA and non-VA treatment records identified by the Veteran.  During the Veteran's Board hearing, he indicated he was receiving SSA disability payments and workman's compensation related to his back.  As his claim for diabetes is not related to these records, these records are not relevant to his claim.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding these claims.

The Veteran was not provided with a VA examination for the service connection  decided herein.  Generally, the VA has a duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  

In the instant appeal, and as discussed in more detail below, the record demonstrates that the Veteran was not diagnosed with diabetes mellitus in service and no presumptive herbicide exposure can be established.  Absent an in-service event, injury, or disease, no further examination or opinion is necessary.  See id.  See also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Under the circumstances of this case, with regard to the issues decided on appeal, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

1.  Entitlement to Service Connection for Diabetes Mellitus

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Additionally, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

Also relevant to this appeal, certain diseases, including diabetes mellitus type II, shall be service connected if they become manifest to a degree of ten percent or more any time after service, the veteran was exposed to an herbicide agent (Agent Orange) during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. §§ 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010); 75 Fed. Reg. 168, 53202 (Aug. 31, 2010).  Furthermore, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The Veteran currently has diabetes mellitus type II, but there is no evidence that he incurred his diabetes in-service or that his diabetes manifested to a compensable degree within one year of discharge.  The Veteran was diagnosed with diabetes in 2008 and he was discharged in 1969.  Additionally, the Veteran's service records do not establish, and he does not contend, that he ever served in the Republic of Vietnam or in any other area where exposure to an herbicide agent would be presumed.  As such, it may not be presumed that the Veteran was exposed to Agent Orange during service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 38 C.F.R. §§ 3.307(a)(6), 3.313(a) (2009).  Moreover, a search request for any service documents showing herbicide exposure resulted in a response that there were no records documenting any exposure to herbicides contained in the Veteran's service records.  

The Board acknowledges the lay assertions of Veteran regarding his exposure to Agent Orange.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board must address veteran's lay assertions); see also 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of a veteran's service).  The Veteran contends that he was exposed to Agent Orange when he performed maintenance on and loading and unloading cargo onto C-141 aircraft that had been to Vietnam.  According to the appellant, the aircraft carried cargo and coffins that had been in Vietnam to the United States.  The Board finds the Veteran to be credible in his report of his duties, however, the Veteran is not competent to establish the presence of chemical residue from herbicides on aircraft or cargo returning from Vietnam.  In addition, in February 2008, the RO contacted the National Personnel Records Center (NPRC) for any service personnel information that might show that the Veteran was exposed to Agent Orange; the response received, however, was negative.  As the Veteran did not serve in the Republic of Vietnam or any other area where exposure is presumed and his service records contain no documentation of herbicide exposure, it finds that the evidence of record is against exposure to herbicides (Agent Orange) during service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).

Since there is no competent evidence that the Veteran was exposed to Agent Orange and there is no evidence that he developed diabetes mellitus, type II in service or that diabetes mellitus, type II manifested itself to a compensable degree within one year of service, the Board concludes that the evidence is against entitlement to service connection for diabetes mellitus, and the benefit of the doubt doctrine does not apply.

2. New and Material Evidence

Historically, the Veteran filed claims for entitlement to service connection for residuals of left ankle sprain and chip fracture and residuals of cervical spine strain and muscle spasm.  The RO denied the Veteran's claims by rating decision in November 2006.  The Veteran did not appeal; thus, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

More recently, the Veteran filed a request to reopen his previously disallowed claims.  The May 2008 rating decision reflects that the RO concluded that new and material evidence had not yet been submitted.  The Veteran filed a notice of disagreement and perfected his appeal as to the May 2008 rating decision and, as such, the issue of whether to reopen the Veteran's claim of entitlement to service connection for residuals of left ankle sprain and chip fracture and residuals of cervical spine strain and muscle spasm is now before the Board for appellate review.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Generally, an unappealed rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Evidence that is "new and material" is defined as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In brief, evidence of record at the time of the November 2006 rating decision  included the Veteran's service treatment records reflecting treatment for "chronic cervical strain" in 1965 and for left ankle sprain in 1968.  Also of record was the Veteran's lay statement regarding his falling eight feet from the door of a C-141 aircraft to the concrete below after spraining his ankle on an improperly secured ladder.  While the Veteran alleged current back and ankle problems in his lay statement, no post-service medical treatment records were associated with the file.  

In its November 2006 rating decision, the RO noted that although the Veteran was treated for cervical spine complaints but that no chronic disability of the cervical spine was shown during the remainder of his service, at separation, or demonstrated by evidence following service.  It also noted that although the Veteran was treated for left ankle sprain in service, no chronic disability of the left ankle was shown during the remainder of his service, at separation, or demonstrated by evidence following service.

Since the RO's prior final denial in November 2006, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  The Veteran submitted private medical opinions linking his current cervical spine problems and ankle pain to his injuries during his active duty military service.  Additionally, the Veteran submitted evidence in the form of lay statements and private medical treatment records that he has had continuing problems with his back and neck post-service including surgery.  

The foregoing evidence was not previously on file at the time of the November 2006 denial of the Veteran's claims; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it contains medical treatment records and medical nexus opinions relating to cervical spine problems and the Veteran's ankle.  In addition, the Veteran provided additional detailed lay evidence in the form of testimony at his Board hearing regarding continuity of symptomatology from service to the present.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992) (holding that the evidence is presumed credible when determining whether a claim should be reopened).  

In sum, this newly submitted evidence relates to the reasons for the previous denial and raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of left ankle sprain and residuals of cervical spine strain.  Thus, the Board finds that he has submitted new and material evidence and his claim of entitlement to service connection for a low back disorder is considered reopened.  38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

The Veteran's previously denied claim of entitlement to service connection for residuals of left ankle sprain and chip fracture is considered reopened, and to this extent only, the appeal is granted.

The Veteran's previously denied claim of entitlement to service connection for residuals of cervical spine strain and muscle spasm is considered reopened, and to this extent only, the appeal is granted.


REMAND

Since there is no indication that any attempts have been made to obtain records associated with Social Security disability benefits, a remand is necessary to allow the AOJ to make reasonable efforts to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (records associated with SSA determinations cannot be unilaterally deemed irrelevant by VA because the possibility that such records contain relevant evidence pertaining to etiology cannot be foreclosed absent a review of these records).

In addition, it appears that the Veteran's 1996 workmen's compensation claim may contain information relevant to the Veteran's claims for service connection for residuals of left ankle sprain and chip fracture, low back secondary to in-service left ankle sprain, and cervical spine strain and muscle spasm.  Therefore, the complete workman's compensation claim file should be obtained and associated with the file.

It appears that the Veteran is receiving ongoing treatment at the Tulsa, Oklahoma VA medical center (Tulsa VAMC).  Since the latest record in the file is dated in November 2009, the Tulsa VAMC should be contacted to obtain copies of any current medical examinations.

Finally, the Veteran has not been provided with a VA examination in conjunction with his claim.  Generally, the VA has a duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  With respect to the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 82.

The Veteran has provided private medical opinions that link his current back, neck and ankle pain to injuries received due to his fall from the door of a C-141 aircraft in April 1968.  The Veteran's service treatment records document treatment for an ankle sprain in April 1968.  Therefore, there is evidence, the private medical opinions, linking the Veteran's current disabilities with his military service and a VA examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to either (a) submit the complete file relating to his 1996 claim for workman's compensation, including any determination made as well as any copies of the records on which such determinations were based, or (b) provide information sufficient to allow the VA to obtain such records, including the date(s) of claim and decision, the address of the facility, and a completed consent form, if necessary.  Allow the Veteran sufficient time to respond to this request.

2.  Obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based.  A response, negative or positive, should be associated with the claims file. Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  Obtain VA treatment records from November 19, 2009 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

4.  Any attempts to retrieve any evidence as described above, or any other outstanding evidence, should be documented in the claims file.  Furthermore, if such attempts are unsuccessful, the AOJ should notify the Veteran that it was unable to obtain such evidence, describe the steps taken by the AOJ to obtain the evidence, and notify the Veteran that it is ultimately his responsibility to furnish the evidence in support of his claim. 

5.  After all outstanding evidence has been identified and associated with the claims file, schedule the Veteran for a VA orthopedic examination.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

After reviewing the entire record, examining the Veteran, and performing any medically indicated testing, the examiner should identify any current left ankle, cervical spine, and low back disorders, providing a diagnos(es) for any disorder(s).  The examiner should then provide opinions regarding the following questions.  A detailed rationale should be provided for all opinions and should reflect consideration of the medical and lay evidence of record. 

(a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current left ankle, cervical spine, and/or low back disorders manifested during service? 

(b) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current left ankle, cervical spine, and/or low back disorder is proximately due to (caused by) or aggravated (chronically worsened) by the Veteran's in-service ankle sprain or cervical spine strain?  

The examiner should specifically address the service treatment records and the Veteran's lay statements regarding his injuries sustained when he fell approximately eight feet from the door of a C-141 aircraft in service in April 1968 and the private medical opinions from Dr. R. F. and Dr. J. K. linking his current back, neck and ankle pain to that incident.

The complete rationale for all opinions expressed should be set forth in the examination report.

6.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

7.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


